Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/17/2020.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-17 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claim 16 recites narrow range and broader range together such that  “the rotating electric machine is of the asynchronous, squirrel-cage or wound rotor type, or of the synchronous type (broader range), preferably of the wound rotor type (narrow range).  Furthermore, there is insufficient antecedent basis for this limitation in the claim regards said “the a synchronous type” and “the synchronous type”.  It is vague and indefinite.  For purpose of examination, it is interpreted use of any one of listed types. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 4, 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by OKADA et al (US 20180019644 A1, IDS).  
As for claim 1, OKADA discloses a mechanical drive system comprising 
a frame (4b), 
at least one rotating electric machine (4e, 4f) comprising an end shaft rotor (4f) arranged on the frame, and 
at least one transfer case (8, see at gears 1-3) having at least one driving gear wheel (1), characterized in that the driving gear wheel is integral with a rotor shaft (4a) of the rotating electric machine, the transfer case being arranged on the frame (one of Fig. 1, 5-9). 
As for claim 4, OKADA discloses the mechanical drive system according to claim 1, wherein the transfer case comprises a casing formed by frame elements so that the transfer case is integrated (one piece) into the frame. 
As for claim 16, OKADA discloses the mechanical drive system according to claim 1, wherein the rotating electric machine is of the asynchronous, squirrel-cage or wound rotor type, or of the synchronous type, preferably of the wound rotor type.  Electric motor is either asynchronous or synchronous type.   

Claims 1, 4, 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by SATO (EP 3357731 A1, IDS).   
As for claim 1, SATO discloses a mechanical drive system comprising 
a frame (25), 
at least one rotating electric machine (23, 24) comprising an end shaft rotor (23) arranged on the frame, and 
at least one transfer case (portion of 38 at gears 1-3) having at least one driving gear wheel (32), characterized in that the driving gear wheel is integral with a rotor shaft (32s) of the rotating electric machine, the transfer case being arranged on the frame (Fig. 1).
As for claim 4, SATO discloses the mechanical drive system according to claim 1, wherein the transfer case comprises a casing (38) formed by frame elements (axial portions, radial portions) so that the transfer case is integrated into the frame (25).  
As for claim 16, SATO discloses the mechanical drive system according to claim 1, wherein the rotating electric machine is of the asynchronous, squirrel-cage or wound rotor type, or of the synchronous type, preferably of the wound rotor type.  Electric motor is either asynchronous or synchronous type.   
Claims 1, 4, 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Biro et al (US 10458237 B2 in IDS, see also US 20170114640 A1 as PGPUB).   
As for claim 1, Biro discloses a mechanical drive system comprising 
a frame (144), 

at least one transfer case (158) having at least one driving gear wheel (284, refer Fig. 5, 6) [0168], characterized in that the driving gear wheel is integral with a rotor shaft (140) of the rotating electric machine, the transfer case being arranged on the frame (Fig. 5, 6).
As for claim 4, Biro discloses the mechanical drive system according to claim 1, wherein the transfer case comprises a casing (158) formed by frame elements (axial portions, radial portions) so that the transfer case is integrated into the frame (Fig. 5, 6).  
As for claim 16, Biro discloses the mechanical drive system according to claim 1, wherein the rotating electric machine is of the asynchronous, squirrel-cage or wound rotor type, or of the synchronous type, preferably of the wound rotor type.  Electric motor is either asynchronous or synchronous type.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Biro et al (US 10458237 B2 in IDS, see also US 20170114640 A1 as PGPUB) in view of Enomoto et al (US 6211587 B1).  
As for claim 2, Biro is silent to clearly teach the mechanical drive system according to claim 1 wherein the end shaft rotor has a cylindrical magnetic block (rotor core in the Figs.), but silent to clearly teach the cylindrical magnetic block enclosed between two half-shafts, the half-shafts forming the rotor shaft.  Enomoto discloses (see Fig. 1, 3b) end shaft rotor has a cylindrical magnetic block (rotor 3 core) enclosed between two half-shafts (40a, 5a and 40b, 5b), the half-shafts forming the rotor shaft.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for good or superior property in disassembling.  
As for claim 3, Biro as combined teach the mechanical drive system according to claim 2, in which the half-shaft and the drive gear wheel are made in one piece.  It is obvious since Biro teaches the half-shaft at front and the drive gear wheel are made in one piece.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Biro in view of Enomoto, as above, and in further view of DOLEJS et al (EP 2964976 B1, IDS).  
As for claim 8, the references above failed to teach the mechanical drive system according to claim 2, further having a second rotating electric machine comprising an end shaft rotor arranged on the base of the frame, at least one end of a rotor shaft of the second rotating electric machine having a second driving gear wheel of the transfer case.   DOLEJS discloses a mechanical drive system (Fig. 2) further having a second rotating electric machine comprising an end shaft rotor arranged on the base of the frame, at least one end of a rotor shaft of the second rotating electric machine having a second driving gear wheel of the transfer case. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for increased power by dual motors. It has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over one of OKADA, SATO and Biro as listed above, in view of SHIMANE (US 20130140477 A1).  
The references are silent to teach a motor compressor comprising a mechanical drive system according to claim 1, driving a compression section of the motor compressor.  SHIMANE teaches [0078} a motor compressor (10, 30) comprising a mechanical drive system (motor - actuator), driving a compression section of the motor compressor.  It would have been obvious before the effective filing date of the claimed . 

Allowable Subject Matter
Claims 5-7 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOHN K KIM/           Primary Examiner, Art Unit 2834